Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021, 12/15/2021, 7/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 10,694,309. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 1-20 would be allowable if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 11 because:
The closest prior art of record, Iwamatsu (US 2009/0147134 A1), teaches a computing device comprising:
one or more processors (CPU) (¶ 0085);
the one or more processors to perform a method comprising:
receiving from an audio device (Fig. 9: 1), speaker identification data, wherein the speaker identification data indicates one or more passive speakers (Fig. 1: amplifying portion 26 outside of external speaker unit 100 indicates that 100 is passive) connected to the audio device in a playback (Fig. 13 and ¶ 0128), wherein the speaker identification data is derived based upon at least an electrical signal (minute current) sent to and returned from the one or more passive speakers (¶ 0128), wherein the electrical signal is sent by the audio device including an audio stage comprising one or more amplifiers (Fig. 9: 26), and wherein the speaker identification data comprises information identifying a type of speaker (¶ 0128).
Iwamatsu fails to teach tangible, non-transitory computer-readable medium having stored thereon instructions executable by the one or more processors to perform a method comprising.
Official notice is taken that it is very well-known in the art to configure a tangible, non-transitory computer-readable medium having stored thereon instructions executable by the one or more processors to perform acts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to configure a tangible, non-transitory computer-readable medium having stored thereon instructions executable by the one or more processors to perform the acts of Iwamatsu, the motivation being to use a well-known configuration to perform the acts of Iwamatsu.
Iwamatsu fails to teach 
tangible, non-transitory computer-readable medium having stored thereon instructions executable by the one or more processors to perform a method comprising:
displaying a graphical user interface screen (Fig. 9: 12) on the computing device based upon the identified type of speaker, where the displayed information and selectable options are dependent upon the identified type of speaker (¶ 0090);
displaying a completion screen on the computing device indicating that an outdoor speaker is configured when the identified type is an outdoor speaker;
determining whether the playback system is in a home theater configuration based on determining whether the audio device is configured as a master playback device in the playback system;
displaying a confirmation screen on the computing device indicating that the one or more passive speakers are configured as surround speakers with audio enhancements applied when the playback system is not in a home theater configuration;
determining whether the audio device is a master playback device when the playback system is a home theater configuration;
displaying a confirmation screen on the computing device indicating the one or more speakers are configured as surround speakers with audio enhancements applied when the audio device is not a master playback device;
determining if the playback system includes surround speakers when the audio device is a master playback device;
displaying a confirmation screen on the computing device indicating the one or more passive speakers are configured as front speakers and surround speakers with audio enhancements applied when the audio device is a master playback device and the playback system includes surround speakers; and
displaying a confirmation screen on the computing device indicating the one or more passive speakers are configured as front speakers with audio enhancements applied when the audio device is a master playback device and the playback system does not include surround speakers.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Iwamatsu fails to teach in combination with the rest of the limitations of the claim.
Claims 1 and 16 has/have similar allowable features as claim 11.
Claim 2-10, 12-15, 17-20 is/are dependent upon allowed base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687